Citation Nr: 1726665	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  12-31 221A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial disability evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which granted service connection for PTSD and assigned an initial disability evaluation of 50 percent.

VA treatment records from January 2013 to August 2016 were associated with the file in November 2016.  The September 2016 Supplemental Statement of the Case shows that these records were considered at the time of adjudication.  Therefore, the Board may adjudicate the case without a waiver from the Veteran or remand to the agency of original jurisdiction.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims held that a total disability rating based on individual unemployability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  Here, neither the Veteran nor the record have raised the issue of unemployability.  In fact, the Veteran is shown to have been working full time at the time of the most recent VA examination.  Accordingly, the TDIU claim is not before the Board.  Id.


FINDING OF FACT

PTSD was manifested by symptoms such as angry outbursts, dysthymic mood, sleep disturbances, occasional anxiety, and memory loss, productive of no more than occupational and social impairment comparable to reduced reliability and productivity.




CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument). 

Ratings Principles

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2016).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2016).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The pendency of the issue in this instance dates to the original rating decision granting service connection.  Id.  Consequently, the Board will evaluate the Veteran's psychiatric disorder as a claim for a higher evaluation of the original award.

The Veteran has been assigned a 50 percent rating for his PTSD pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  Diagnostic Code 9411 provides that a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

Use of the term "such symptoms as" in § 4.130 indicates that the list of symptoms that follows is non-exhaustive, meaning that VA is not required to find the presence of all, most, or even some of the enumerated symptoms to assign a particular evaluation. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013); see Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

The Global Assessment of Functioning (GAF) scale reflects the psychological, social and occupational functioning under a hypothetical continuum of mental illness.  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV). See also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995); 38 C.F.R. § 4.130.  GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers). Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-V, for rating purposes].  VA does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Rather, GAF scores are but one factor to be considered in conjunction with all the other evidence of record.

Analysis

The record shows the Veteran sought treatment through VA for his PTSD.  In a March 2008 VA treatment evaluation, the Veteran's symptoms were found to be sub-threshold for PTSD.  The examiner found there was little impairment in daily functioning.  The Veteran reported symptoms of intrusive thoughts, avoidance of activities, places, or people resembling the PTSD-related trauma, diminished interest in activities, feelings of detachment, difficulty falling or staying asleep, and irritability or outbursts of anger.  The examiner found the duration of the symptoms to be chronic and they resulted in mild social impairment.  The Veteran denied suicidal and homicidal ideation.

The mental status examination showed the Veteran appeared younger than his stated age and was well groomed.  He had good eye contact.  He was alert and cooperative.  His mood was reported as sad, although his affect was the full range.  Speech was within normal limits.  There were no hallucinations.  Judgment and insight were good.

In April 2008 VA treatment, the Veteran reported symptoms of irritation, anger, mild memory problems, and hypervigilance.  A PTSD screen was negative.  A depression inventory showed minimal depression.  The examiner found no re-experiencing or avoidance symptoms.  Hypervigilance was present.

The mental status examination showed the Veteran oriented to time, place, person and purpose.  He was not in any acute psychological distress.  There were no indications of mental content symptoms, perceptual disturbance, or gross cognitive confusion.  Thinking and speech were within normal limits.  There were no indications of suicidal or violent ideation, plan, or recent behaviors.  The diagnostic impression was anxiety disorder, not otherwise specified.  A GAF score of 60 was assigned, indicating moderate symptoms.

At February 2009 mental health treatment, the Veteran was appropriately groomed and dressed, and it was noted that he was married.  He was pleasant, polite, and assertive.  He reported experiencing moderate changes in his mood within the past year, a decreased performance at work, being fidgety and depressed, sleeplessness and an inability to focus.  

The mental status examination showed he was alert and oriented, appropriately groomed, cooperative.  He had good eye contact.  Speech was normal in volume and prosody.  There was no psychomotor agitation or retardation.  His mood was fidgety and his affect was dysphoric.  His thought process was goal directed, without looseness of associations, flight of ideas, and tangentiality.  He denied hallucinations, paranoia, and suicidal and homicidal ideation.  Insight was fair and judgment was good.  The examiner found dysthymic disorder was present.  A GAF score of 61 was assigned, indicating mild symptoms.  At that time, two depression screens reported two difference results.  One was negative for depression and another was suggestive of moderate depression.

March 2009 VA treatment showed no flashbacks and hyperalertness.  He had dreams but no nightmares.  His wife of four years reported he talks in his sleep and she complained of his increasing irritability in the last several years.  The Veteran denied having those symptoms since last visit.  The Veteran denied being depressed or having any psychotic, manic or anxiety symptoms.  His wife reported he occasionally lost focus sometimes he would drive through the red light.  He had an accident as a result.

His appetite was fine and his energy was "ok."  His sex drive was non-existent.  He had short term memory issues in which sometimes his mind became "blank."  He denied depression.  He endorsed worrying about things.  He was not on medications for this disorder.  Eye contact was good.  His mood was "alright."  Affect was the full range.  Insight and judgment were fair.  A GAF score of 60 was assigned.  The examiner recommended starting the Veteran on citalopram for this disorder.

In April 2009 VA treatment, the Veteran reported feeling much better since starting citalopram.  His wife reported improvement in agitation and sleep.  He was sleeping five to six hour per day and he was eating well.  A GAF score of 60 was assigned.

In June 2009 VA psychiatric treatment, the Veteran reported doing fine, sleeping well without nightmares, and having an "ok" appetite.  His energy level was "ok" and sex drive was fair.  He reported enjoying his job working at a hotel restaurant as a waiter.  His memory had improved.  He denied worrying a lot.  He was not as snappy and irritable.  Concentration during driving improved.  Affect was pleasant on mental status examination.  A GAF score of 60 was assigned.  It was noted that the Veteran had social support at home and in the community.

In September 2009 VA treatment, the Veteran denied being depressed.  Energy level and sex drive were good.  Short term memory was somewhat poor.  He missed 2 out of 3 items in recall.  A GAF score of 60 again was assigned.

In December 2009 VA treatment, the Veteran reported doing pretty well, and still taking medication.  He continued to have a low sex drive.  Otherwise, he was sleeping more than 6 hours of restful sleep per night.  His memory was slightly better. Insight and judgment were fair.  A GAF score of 60 was assigned.

In April 2010 VA psychiatric treatment, the Veteran reported not doing well and needing help.  He reported having trouble sleeping.  His wife reported he was talking and kicking in his sleep.   The Veteran did not recall anything about that.   He reported having flashbacks of a friend dying in Vietnam, saying he was always thinking about it.  He retired in January 2010.  His appetite varied and his energy level was low.  He endorsed having memory problems, such as forgetting to shut the faucet off or turn the stove off.  The mental status examination was remarkable for his mood being "not good," affect being irritable, and insight and judgment being fair.  A GAF score of 50 was assigned, indicating serious symptoms.  The psychiatrist recommended increasing the dosage of the Veteran's medication.

In May 2010  VA treatment, the Veteran reported feeling depressed, not sleeping well, continued dreams about his friend who died in Vietnam, and frequently thinking about his friend, making him feel bad.  His appetite was low. He denied crying spells.  Sometimes he would hear someone calling him.  He denied seeing anything.  The clinician noted that the dosage of medication was not increased.

The mental status examination showed he was alert and oriented, casual, and well kempt.  His speech was spontaneous and fluent.  His mood was reported as "I don't know, doc."  His affect was irritable.  Though process was goal directed.  He denied suicidal and homicidal ideation, hallucinations, paranoia, and delusions.  Insight was poor and judgment was limited.  A GAF score of 50 was assigned.

A separate May 2010 VA treatment record showed PTSD symptoms worsened considerably since April 2008, according to the Veteran with no identifiable trigger. He continued to kick and fight in his sleep, and he talk in his sleep. He reported that he often dreams about dead people.  He also reported problems with anger management.  The Veteran resisted completing the BDI-II and PCL-C assessments for diagnostic purposes.

A brief mental status examination showed the Veteran oriented to time, place, person, and purpose.  He did not appear to be in any acute psychological distress. There were no indications of mental content symptoms, perceptual disturbance, or gross cognitive confusion.  Thinking and speech were within normal limits.
A GAF score of 55 was assigned, indicating moderate symptoms.

A July 2010 VA treatment note showed the Veteran was still having nightmares, talking in his sleep, and kicking in sleep.  He would fall asleep fine.  His appetite was fair. He endorsed feeling depressed.  He denied suicidal and homicidal ideation and hallucinations.  His mood was described as "having some problems."  His affect was pleasant.  Insight was poor and judgment was limited.  A GAF score of 55 was assigned.

In September 2010 the Veteran underwent a VA neuropsychological evaluation of his neurocognitive functioning.  Behavioral observations from this evaluation revealed diminished effort and a diffusely suppressed cognitive profile in the context of reported depressive and PTSD symptomatology.  More specifically, formal testing revealed mild to moderate neurocognitive deficits in attention, executive functioning, memory, and psychomotor speed.  The practitioner opined that it is very likely that the Veteran's suboptimal effort on cognitive testing was secondary to PTSD-related attentional disruption.  A GAF score of 60 was assigned.  Cognitive difficulties were characterized primarily by frequent forgetfulness for recent and ongoing events, including conversations and intended activities, and frequent distraction/inattentiveness (e.g., unintentionally running red lights while driving, leaving the stove on).

Behavioral observations showed the Veteran was casually, cleanly, and appropriately attired and neatly groomed and well kempt in appearance.  He established adequate rapport with the examiner and maintained a socially appropriate interpersonal demeanor throughout the evaluation.  He was aware of the reasons for this evaluation.  He participated in the clinical interview without undue guardedness and answered all questions in an open manner.  While he was superficially cooperative with all administered tests, his sustained effort was often suboptimal; he tended to give up rather quickly and required frequent encouragement to persist on tasks.  The Veteran displayed behavioral evidence of a slightly exaggerated test-taking attitude (e.g., exhibiting a long response latency on immediate recall tasks, for which such an approach is disadvantageous).  He also hesitated before most responses and very frequently qualified his answers as being "only a guess."  More formal, embedded effort measures revealed evidence for diminished effort and the examination results were thus interpreted with caution. 

The Veteran was fully oriented to person, time, and place.  His memory for current and recent newsworthy events and persons was grossly intact.  His sensorium was within broad normal limits.  Receptive and expressive language skills were also grossly intact, and speech content was negative for neologisms, loose associations, flight of ideas, ideas of reference, and delusions.  Observation revealed slight distractibility, but no striking lapses in attention or pronounced deficits in cognitive processing speed/mental efficiency, sensoriperceptual functions, and manual motor skills.  The Veteran's affective presentation was mildly apprehensive, but situationally appropriate at all times.  His mood was mildly to moderately anxious and depressed.  He denied current suicidal and homicidal ideations upon direct questioning.

In October 2010 VA treatment, the Veteran was irritable throughout the interview.  He reported sleep and appetite were stable.  He denied severe symptoms of depression or anxiety such as helplessness, hopelessness, homicidal ideation, or suicidal ideation.  He denied flashback experiences.  Mood was "ok, I guess."  Affect was irritable.  Thought processes were logical and grossly organized.  Concentration was fair, and insight and judgment were fair.  A GAF score of 55 was assigned.

A January 2011 VA treatment report shows the Veteran's mood was fine, his affect was pleasant, and insight and judgment were fair.  A March 2011 VA treatment note shows the Veteran's chief complaints were anger outbursts toward his wife and sleep disturbances.  He reported wanting to change this, but was not sure how.  A GAF score of 55 was assigned.

In May 2011 VA treatment, the Veteran's mood was euthymic and his affect was pleasant.  He continued to have sleep disturbances in the form of nightmares and talking and kicking in his sleep.  Insight and judgment were fair.

The Veteran underwent a VA mental disorders examination in November 2011.  Diagnoses of anxiety disorder (noted as sub-syndromal PTSD) and cognitive disorder were rendered.  A GAF score of 55 was assigned and the examiner commented that there was moderate impairment due to psychiatric symptoms.  The examiner found occupational and social impairment with reduced reliability and productivity.   She found it was not possible to differentiate what portion of the occupational and social impairment indicated was caused by each mental disorder. The Veteran reported that his performance at work was described as slow prior to his retirement in 2010, which the examiner found to possibly indicate a decline in performance due to cognitive problems.  The examiner stated that, however, given the current data, to apportion functional impairment between the two diagnoses would require resort to mere speculation.

The Veteran also reported that things were not going good in his marriage.  He would "talk nasty" to and yell at his wife.  She talked about divorce.  He reported seeing one of his sisters regularly at church, having friends, one of whom he visits every now and then.  He attended church regularly and enjoyed reading the bible and other books.  He enjoyed other activities such as bowling, watching basketball and football, and going to college games.  He denied suicide attempts and physical altercations.

The examiner found the Veteran's stressor did not meet the criteria for PTSD.  The Veteran reported recurrent and distressing recollections of the stressor event including images, thoughts or perceptions.  He made efforts to avoid activities, places, or people that arouse recollections of the trauma.  He had difficulty falling or staying asleep, irritability or outbursts of anger, and impairment of short- and long-term memory, for example retention of only highly learned material while forgetting to complete tasks.

The Veteran was vague and reluctant to elaborate on his responses.  His wife reported he was restless, kicking and talking in his sleep.  He only knew this because of what his wife told him.  He reported frequent thoughts about his friend's death and feeling sad in response to the memories.  Objectively, his mood in the examination was dysthymic and mildly anxious.  His affect was worried.  He sometimes felt rested on waking.  The examiner noted suboptimal effort on the part of the Veteran.

In February 2012 VA treatment, the Veteran reported that sleep continued to be a problem, although with some improvement.  Anger outbursts toward his wife and co-workers were present.  A brief mental status examination showed the Veteran was oriented to time, place, person, and purpose.  He did not appear to be in any acute psychological distress.  There were no indications of mental content symptoms, perceptual disturbance, or gross cognitive confusion.  Thinking and speech were within normal limits.  There were no indications of suicidal or violent ideation, plan, or recent behaviors.  A GAF score of 55 was assigned.

In March 2012 VA treatment, The Veteran's mood was euthymic and he had the full range of affect.  In June 2012 VA treatment, he reported working full time and generally enjoying his job.  A GAF score of 55 was assigned.  January 2013 PTSD and depression screens were negative.  An October 2014 VA treatment note showed the Veteran denied difficulty in interacting with family and significant others. 

The Veteran underwent an August 2016 VA examination.  A diagnosis of PTSD with dissociative features of intermittent derealization was rendered.  The examiner also acknowledged the known cognitive deficits of unknown etiology.  Symptoms of memory problems included occasional disorientation, and forgetting how to get to places he had been too before.  The examiner noted that it is unclear what the etiology is apart from mild deficits related to either the aging process itself, or possibly a gradual onset of dementia that has been progressing over the past seven to eight years.  The examiner did not render a diagnosis due to the absence of data in support or refuting neurocognitive deficits.

Overall, the examiner opined that the Veteran's level of occupational and social impairment with regards to all mental diagnoses was occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  With respect to occupational impairment, the examiner noted that the Veteran continues to think about his friend who died during Vietnam.  The most pervasive symptoms are frequent recollections of memories associated with him and the deceased soldier, occasionally waking up because he's thinking about him, and bad dreams with death or fear or death being a central theme.  The Veteran was not sure the extent to which any one or all the above adversely affect his work performance stating he usually gets along with others and doesn't cause any problems.  The only exception to that, according to Veteran, was he not getting along well with his then-current supervisor.  He denied having difficulty with his co-workers either at that time or in the past.

Socially, the Veteran reported that he likes to "get" to himself and that he and his wife are very different in that regard.  He enjoyed going to church and seeing fellow congregants and interacting with them.  He reported not having much of a social life, especially after a move of his residence to a new city.  The examiner remarked that how much social impairment is actually related to his PTSD is unclear because the Veteran has always been a very quiet person who doesn't disclose much at all to others.  Therefore, because it is difficult to determine how much occupational and/or social impairment is actually attributed to his PTSD and there is an absence of data that suggest any type of a decline (not related to possible dementia) it is estimated that the Veteran's overall impairment falls within the mild range, 10-20 percent.

The examiner further reported that the Veteran did not have any children of his own.  All family members get along pretty well, including his four sisters.  He speaks with his sisters regularly.  They live in another city, however.  At the time of the examination, the Veteran employed full-time at an elementary school in kitchen services.  He was not taking psychotropic medications.

The reported symptoms were recurrent, distressing dreams, flashbacks, avoidance, persistent negative emotional state, markedly diminished interest or participation in significant activities, irritable behavior and angry outbursts with little or no provocation, exaggerated startle response, and problems with concentration.  The examiner found that the PTSD symptoms cause clinically significant distress or impairment in social occupational, or other important areas of functioning.  Symptoms for VA rating purposes were found to be anxiety and chronic sleep impairment.  The mental status examination showed the Veteran was very soft spoken and polite throughout the entire evaluation.  He only became "emotional" on one occasion; otherwise, there were no overtly obvious signs or symptoms indicative of a mental disorder.  The examiner considered the Veteran to be a reliable historian.

The Veteran reported that, for brief periods of time, he may start to feel strange, then he will sometimes become afraid followed by forgetting where he is or where he's going.  He described similar experiences that apparently wake him up out of his sleep.  Further clinical investigation did not rule out the possibility of hypnogogic hallucinations (i.e. seeing or hearing things as one is falling asleep).

Based on the foregoing, the Board finds that an evaluation in excess of 50 percent is not warranted.  Increased ratings are not warranted because the disability picture does not more nearly approximate the criteria required for the higher evaluation.  38 C.F.R. § 4.7 (2016).  


The Veteran's symptoms throughout the appeal period have manifested primarily as angry outbursts, memory problems, sleep disorders, and depressed or anxious mood.  He also experienced occasional decrease in appetite and chronically reduced sex drive.  The Board finds that none of the foregoing symptoms were more than moderate, and often exhibited themselves as mild.  Moreover, altogether, the frequency, duration, and severity of the symptoms did not produce more than occupational and social impairment with reduced reliability and productivity.  

The Board basis its findings, in part, on the GAF scores, which predominately show moderate symptoms (i.e. scores above 50).  PTSD screens were negative, one depression screen was negative and one showed moderate results.  Regularly, the Veteran stated that he felt "okay" or "fine."  Additionally, while sleep disturbances were pervasive during the appeal period, they generally were in the form of kicking and movements during sleep as well as nightmares.  The evidence indicates that, except for during initial treatment, the Veteran was often able to achieve five to six hours of sleep.  The functional impairment of his sleep symptoms were questioned by the Veteran himself.  See August 2016 VA examination.

Significantly, the Veteran was able to work throughout the entire appeal period.  Although he retired in 2010, by March 2012, he was noted to be working and enjoying his job.  He also maintained good relationships with his sister, co-workers, and fellow church-goers throughout the appeal period.  Although there were periods when the Veteran's relationship with his wife was strained, see May 2011 VA treatment record, it appeared to improve without such further complaints.  For example, in October 2014 VA treatment, the Veteran denied difficulty interacting with family and significant others.

Additionally, the Board finds highly persuasive the VA examiners' conclusions as to the Veteran's occupational and social functioning.  In that regard, the worst case opinion was consistent with a 50 percent evaluation.  The Board finds these conclusions persuasive as they were rendered by examiners who have significant training, experience, and skill in assessing psychological functioning.

The Board has considered the reports of dissociative symptoms and hearing someone calling his name.  See May 2010 VA treatment record and August 2016 VA examination.  These reports were made only on rare occasion.  Furthermore, the report in the August 2016 VA examination indicates that the dissociative symptom was in the nature of forgetfulness.  Moreover, the symptom appeared to be transient.

The Board also considered the Veteran's impaired sex drive.  This symptom did not appear to contribute in any appreciable degree to the Veteran's relationship with his wife.  In contrast, the angry outbursts appeared to be the chief symptom affecting that relationship.  The impaired sex drive did not affect his occupational functioning.

In sum, taken together and reconciling various reports into a consistent disability picture, the frequency, severity and duration of all the Veteran's symptoms do not more nearly approximate the criteria for a 70 percent or 100 percent evaluation.  The Veteran has demonstrated throughout the appeal period good social and occupational functioning, although reduced moderately in comparison to normal.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim for an increased evaluation, the doctrine is not for application.  38 C.F.R. § 4.3 (2016).  


ORDER

An initial evaluation in excess of 50 percent for PTSD is denied.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


